Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	In response to amendment filed 07/11/2022, claims 1-25 have been canceled. Claims 26-50 are new. Previous non-final mailed 04/22/2022 and final rejection mailed 07/12/2021 have been withdrawn and new grounds of rejection is set forth below.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 26, 38, and 48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,403,467. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 26, 38, and 48 recite elements that are substantially similar to elements in claim 1. Current claims are merely broader version of the claim 1 of patent ‘467.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 26-35, 37-45, and 47-50 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claim(s) recite(s) a mental process. This judicial exception is not integrated into a practical application because the “processor”, “network interface”, “server”, and “memory” are generic computer components. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the generic computer components recited perform generic computer functions of semantically analyzing a message and modifying a message; this generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
In regards to claims 26, 38, and 48, claims are directed to a process, system, and computer readable storage medium claims, and recites limitations of receiving messages, semantically analyzing the messages and automatically modifying the first message with the desired modification which is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components set forth above. Other than reciting generic computer components said above, nothing in the claim precludes the determining step from practically being performed in the human mind. For example, the claim encompasses the user manually receiving a message, analyzing the meaning of the message to determine whether a second message contains a desired modification of a first message, and modifying the first message with the desired modification. 
The process is not integrated into a practical application because the “processor”, “network interface”, “server”, and “memory” are recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic component limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
	In step 2A, it is found that claims 26, 38, and 48 does not provide an inventive concept because the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Therefore claims 26, 38, and 48 are not patent eligible.
	In regards to dependent claims 27-35, 39-45, and 49-50, they are rejected under as not patent eligible because they do not add any limitations which would render the claimed subject matter statutory.
Independent claims 37 and 47 recite some additional elements from claims 26, 38, and 48, however, they also recite elements that can be performed in the human mind. These claims are rejected under similar rationale.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 37 and 47 are rejected under 35 U.S.C. 102[a][1] as being anticipated by Chan et al. (US 20160170958 A1)

	In regards to claim 37, Chan teaches, A computer-implemented method comprising: 
receiving, via a network interface, an original first message from a first participant of a group correspondence; receiving, via the network interface, a second message from a second participant of the group correspondence, wherein: the second message is received from the second participant after the original first message from the first participant; and the second message contains a proposed modification of the original first message; (See fig. 3B, steps 322-326, figs. 4A-4B, 5A-5B, paragraphs 34-37, from perspective of user 1 (i.e. figs. 4A, 5A), original first message (i.e. fig. 4A) is received, and second message (i.e. fig. 5A, message that includes, “Load Balancing code” is received) is received. Second message by user 2 as shown in prompt area in fig. 4B is transmitted to the user 1 (i.e. fig. 5A) after the first message shown in figs. 4A, and second message contains proposed modification of the original message (i.e. code -> Load Balancing code) and asks first user for permission whether to accept, decline, correct. )
receiving, via the network interface, a third message, wherein the third message includes control signals indicating that the first participant has approved the proposed modification from the second participant; and in response to the third message, automatically modifying the original first message with the desired modification to produce a modified first message. (See figs. 3B, 4A-5B, paragraphs 34, 37, the method 320 includes determining if the proposed modification was accepted. If the proposed modification was accepted, the method 320 proceeds to block 328 and transmits a notification of acceptance of the proposed modification to the receiver. Notification message is claimed third message. Once first user accepts the proposed modification, correction is automatically made with desired modification. Also see fig. 9B, fig. 10-11 and associated paragraphs)

	Claim 47 is similar in scope to claim 37, therefore, it is rejected under similar rationale as set forth above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 26, 29-32, 35-36, 38, 41-42, 45-46, and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Cietwierkowski et al., (U.S. Pub. No. 2017/0337176 A1), in view of Patel et al., (U.S. Pub. No. 2018/0329982 A1)

In regards to claim 26, Cietwierkowskit teaches, A computer-implemented method comprising: receiving an original first message from a first participant of a group correspondence; receiving a second message from a second participant of the group correspondence, wherein the second message is received after the original first message; (See figs. 3A-3F, paragraphs 33-35, 37-38, 23-26, Cietwierkowski teaches a correction module which can be invoked to effect retroactive corrections to messages sent by a user to a recipient, sometimes the mistake is not noticed until after the message has been sent to the recipient and to address this problem automatic spellchecking and correction and predictive text tools have been developed. Cietwierkowski also teaches a network interface of applications on an electronic device for messaging to provide access to multiple messaging accounts or message types. Cietwierkowski also teaches a message history pane and user interface with input field)
analyzing … that the second message contains a desired modification of the original first message, (See fig. 6, 3A-3D, paragraphs 41-42,  48-49, The correction module 250 then compares the content of the previous message (or multiple previous messages) to locate content portions matching these homophones… if any corresponding content portions are identified, the user interface 300 containing the view of the conversation history is updated on the device 100a to indicate the locations of the corresponding portions in context within the previously sent messages. The indication of these locations can include a visual demarcation or distinction, such as a special font decoration or style (e.g., highlighting, underline, and/or bold). As shown in FIG. 3C, the conversation history in the user interface 300 has been updated to show several strings in a highlighted mode, and replaced with the operand “they're” at 340a, 340b, 340c, and 340d in previous messages 311 and 314.)
Cietwierkowskit does not specifically teach, determining, by semantically analyzing the original first message and the second message by a computer processor, that the second message contains a desired modification of the original first message, (emphasis added) however, Patel teaches machine learning mechanisms are configured to receive a candidate text representation and contextual information associated with the candidate text representation; based on the candidate text representation and the associated contextual information, the one or more machine learning mechanism are configured to determine intent confidence scores over a set of candidate actionable intents (par. 0232). Patel teaches task flows for performing actions associated with the actionable intent (par. 0237). Patel teaches messages can be provided to the natural language analyzer to determine intent, such as text messages via a user interface (figs. 8-9B. par. 0242-0249), and classify one or more messages into a category (par. 0250-0256). Therefore Patel teaches semantically analyzing a message to determine intent in a message and would therefore enable determining whether the second message contains a desired modification based on context information.


Cietwierkowskit further teaches, and in response to the determining, automatically modifying the original first message with the desired modification to produce a modified first message.(Cietwierkowski teaches that the sender’s intended correction is applied to previous messages in the conversation in a manner that simply replaces the incorrect message in the conversation history of the recipient, and permits the sender to efficiently indicate where a correction is to be applied; the intended correction can be entered by the sender in the same input field 320 used for entry of message content (par. 0039-0040). Cietwierkowski teaches scanning previous messages for corresponding content and replacing the content based on user confirmation (par. 0042-0043), and transmitting the updated messages to the recipient (par. 0044). Cietwierkowski teaches the user wishing to make corrections to previous messages may be able to trigger the replacement operation using other indicators or tokens entered in the input field (par. 0045).)
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to have combined the message correction techniques taught by Cietwierkowski with the machine learning mechanism applied to a message and configured to determine intent confidence scores over a set of candidate actionable intents taught by Patel, since both were directed to analyzing text messages, and it would have been obvious to have combined the disclosed elements, according to the methods disclosed in Cietwierkowski, in order to achieve predictable results. KSR. Also, adding machine learning mechanism enables automatic detection and correction of errors instead of user manually figuring it out.


In regards to claim 29, Cietwierkowski-Patel teaches the computer implemented method of claim 26, further comprising: presenting the original first message to one or more other participants of the group correspondence; determining that the original first message has not been read by the one or more other participants of the group correspondence; and replacing the original first message with the modified first message in a message client associated with the one or more other participants of the group correspondence. (See Cietwierkowski fig. 3A. Cietwierkowski teaches metadata such as a “read” status (par. 0030). Cietwierkowski teaches that the sender’s intended correction is applied to previous messages in the conversation in a manner that simply replaces the incorrect message in the conversation history of the recipient, and permits the sender to efficiently indicate where a correction is to be applied; the intended correction can be entered by the sender in the same input field 320 used for entry of message content (par. 0039-0040). Cietwierkowski teaches scanning previous messages for corresponding content and replacing the content based on user confirmation (par. 0042-0043), and transmitting the updated messages to the recipient (par. 0044). Cietwierkowski teaches a correction module which can be invoked to effect retroactive corrections to messages sent by various messaging applications or other content composed by the user on the device (par. 0033).)
In regards to claim 30, Cietwierkowski-Patel teaches the computer implemented method of claim 29, further comprising: determining that the original first message has been read by the one or more other participants; replacing the original first message with the modified first message in a message client associated with the one or more other participants; and highlighting the desired modification in the modified first message in the message client associated with the one or more other participants. (See Cietwierkowski fig. 3C-D, modifications are highlighted. Cietwierkowski teaches metadata such as a “read” status (par. 0030). Cietwierkowski teaches that the sender’s intended correction is applied to previous messages in the conversation in a manner that simply replaces the incorrect message in the conversation history of the recipient, and permits the sender to efficiently indicate where a correction is to be applied; the intended correction can be entered by the sender in the same input field 320 used for entry of message content (par. 0039-0040). Cietwierkowski teaches scanning previous messages for corresponding content and replacing the content based on user confirmation (par. 0042-0043), and transmitting the updated messages to the recipient (par. 0044). Cietwierkowski teaches a correction module which can be invoked to effect retroactive corrections to messages sent by various messaging applications or other content composed by the user on the device (par. 0033).)
In regards to claim 31, Cietwierkowski-Patel teaches the computer implemented method of claim 26, wherein semantically analyzing the second message comprises determining whether the second message is a valid sentence or a response to a previous message. (Cietwierkowski teaches that the sender’s intended correction is applied to previous messages in the conversation in a manner that simply replaces the incorrect message in the conversation history of the recipient, and permits the sender to efficiently indicate where a correction is to be applied; the intended correction can be entered by the sender in the same input field 320 used for entry of message content (par. 0039-0040). Cietwierkowski teaches scanning previous messages for corresponding content and replacing the content based on user confirmation (par. 0042-0043), and transmitting the updated messages to the recipient (par. 0044). Cietwierkowski teaches the user wishing to make corrections to previous messages may be able to trigger the replacement operation using other indicators or tokens entered in the input field (par. 0045). Also see Patel figs. 8-9B, paragraphs 232, 237, 242-249 250-256)
In regards to claim 32, Cietwierkowski-Patel teaches the computer implemented method of claim 31, further comprising semantically analyzing the original first message to identify a location within the original first message for the desired modification.
Cietwierkowski does not expressly teach semantically analyzing the original first message to identify a location within the original first message for the desired modification. However, Patel teaches machine learning mechanisms are configured to receive a candidate text representation and contextual information associated with the candidate text representation; based on the candidate text representation and the associated contextual information, the one or more machine learning mechanism are configured to determine intent confidence scores over a set of candidate actionable intents (par. 0232). Patel teaches task flows for performing actions associated with the actionable intent (par. 0237). Patel teaches messages can be provided to the natural language analyzer to determine intent, such as text messages via a user interface par. 0242-0249), and classify one or more messages into a category (par. 0250-0256). Therefore Patel teaches semantically analyzing a message to determine intent in a message and would therefore enable determining whether the second message contains a desired modification based on context information.
Cietwierkowski teaches scanning previous messages for corresponding content and replacing the content based on user confirmation (par. 0042-0043), and transmitting the updated messages to the recipient (par. 0044). Cietwierkowski teaches the user wishing to make corrections to previous messages may be able to trigger the replacement operation using other indicators or tokens entered in the input field (par. 0045).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to have combined the message correction techniques taught by Cietwierkowski with the machine learning mechanism applied to a message and configured to determine intent confidence scores over a set of candidate actionable intents taught by Patel, since both were directed to analyzing text messages, and it would have been obvious to have combined the disclosed elements, according to the methods disclosed in Cietwierkowski, in order to achieve predictable results. KSR.

In regards to claim 35, Cietwierkowski-Patel teaches the computer implemented method of claim 32, wherein semantically analyzing the original first message to identify the location for the desired modification comprises: creating a plurality of candidate messages; calculating a correctness score for each of the plurality of candidate message; and identifying a candidate message with a highest correctness score from the plurality of candidate messages. (Patel teaches machine learning mechanisms are configured to receive a candidate text representation and contextual information associated with the candidate text representation; based on the candidate text representation and the associated contextual information, the one or more machine learning mechanism are configured to determine intent confidence scores over a set of candidate actionable intents (par. 0232). Patel teaches task flows for performing actions associated with the actionable intent (par. 0237). Patel teaches messages can be provided to the natural language analyzer to determine intent, such as text messages via a user interface par. 0242-0249), and classify one or more messages into a category (par. 0250-0256). Therefore Patel teaches semantically analyzing a message to determine intent in a message and would therefore enable determining whether the second message contains a desired modification based on context information. Cietwierkowski teaches scanning previous messages for corresponding content and replacing the content based on user confirmation (par. 0042-0043), and transmitting the updated messages to the recipient (par. 0044). Cietwierkowski teaches the user wishing to make corrections to previous messages may be able to trigger the replacement operation using other indicators or tokens entered in the input field (par. 0045). Also see Patel paragraph 235, Natural language processing module 732 determines an intent confidence score for each candidate actionable intent and ranks the candidate actionable intents based on the intent confidence scores.)

In regards to claim 36, Cietwierkowski-Patel teaches the computer implemented method of claim 26, wherein: the semantically analyzing comprises using natural language processing (NLP) to interpret a meaning of the original first message and the second message in the group correspondence; and the second message does not contain editing commands or editing formatting. (See Cietwierkowski figs. 3A-3D, second message does not contain editing commands. Also see Patel paragraphs 82, 214,220-222, 230-235, natural language processing models being used to interpret text representations)	Claim 38 is similar in scope to claim 26, therefore, it is rejected under similar rationale as set forth above.

Claim 41 is similar in scope to claim 31, therefore, it is rejected under similar rationale as set forth above.

Claim 42 is similar in scope to claim 32, therefore, it is rejected under similar rationale as set forth above.

Claim 45 is similar in scope to claim 35, therefore, it is rejected under similar rationale as set forth above.

In regards to claim 46, Cietwierkowski-Patel teaches the text correction system of claim 38, wherein: semantically analyzing comprises using natural language processing (NLP) to interpret a meaning of the original first message and the second message in the group correspondence; and the second message consists of a human language word or phrase. (See Cietwierkowski figs. 3A-3D, second message does not contain editing commands and consists of human language word. Also see Patel paragraphs 82, 214,220-222, 230-235, natural language processing models being used to interpret text representations)	Claim 48 is similar in scope to claim 26, therefore, it is rejected under similar rationale as set forth above.

Claims 27-28, 34, 39-40, 44, and 49-50 are rejected under 35 U.S.C. 103 as being unpatentable over Cietwierkowski et al., (U.S. Pub. No. 2017/0337176 A1), in view of Patel et al., (U.S. Pub. No. 2018/0329982 A1), and further in view of Chan et al. (US 20160170958 A1)


In regards to claim 27, Cietwierkowski-Patel teaches the computer implemented method of claim 26.
Cietwierkowski-Patel does not specifically teach, further comprising: presenting the modified first message to the first participant of the group correspondence for approval; in response to an approval by the first participant of the group correspondence, presenting the modified first message to one or more other participants of the group correspondence.
Chan further teaches, further comprising: presenting the modified first message to the first participant of the group correspondence for approval; in response to an approval by the first participant of the group correspondence, presenting the modified first message to one or more other participants of the group correspondence. (See fig. 3B, steps 326-332, fig. 5A, 9B, and associated paragraphs, user accepts modification suggested by other user)
Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the method of Cietwierkowski-Patel to further comprise method taught by Chan because all of the errors created through rapid typing can be sufficiently corrected (par. 4-8). Furthermore, collaboration with multiple user to work towards correcting errors improve efficiency as well as user interaction. 
In regards to claim 28, Cietwierkowski-Patel-Chan teaches the computer implemented method of claim 27, further comprising, in response to a rejection by the first participant of the group correspondence, presenting the original first message to the one or more other participants of the group correspondence. (See fig. 3B, steps 326-330, fig. 5A, 9B, and associated paragraphs, user rejects modification suggested by other user)


In regards to claim 34, Cietwierkowski-Patel teaches the computer implemented method of claim 32, wherein semantically analyzing the original first message to identify the location for the desired modification comprises: calculating a correctness score for the candidate message. (See Patel paragraph 232, the one or more machine learning mechanisms are configured to receive a candidate text representation and contextual information associated with the candidate text representation. Based on the candidate text representation and the associated contextual information, the one or more machine learning mechanism are configured to determine intent confidence scores over a set of candidate actionable intents. Natural language processing module 732 can select one or more candidate actionable intents from the set of candidate actionable intents based on the determined intent confidence scores. In some examples, an ontology (e.g., ontology 760) is also used to select the one or more candidate actionable intents from the set of candidate actionable intents. Claim does not clarify what exactly “correctness score” is wherein claim 33 clearly defines it)
Cietwierkowski-Patel does not specifically teach, inserting the second message at a candidate location in the original first message to create a candidate message; 
Chan further teaches, inserting the second message at a candidate location in the original first message to create a candidate message; (See figs. 5A, 9B and associated paragraphs)
Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the method of Cietwierkowski-Patel to further comprise method taught by Chan because all of the errors created through rapid typing can be sufficiently corrected (par. 4-8). Furthermore, collaboration with multiple user to work towards correcting errors improve efficiency as well as user interaction.  

Claim 39 is similar in scope to claim 27, therefore, it is rejected under similar rationale as set forth above.

Claim 40 is similar in scope to claim 28, therefore, it is rejected under similar rationale as set forth above.

	Claim 44 is similar in scope to claim 34, therefore, it is rejected under similar rationale as set forth above.

	Claim 49 is similar in scope to claim 27, therefore, it is rejected under similar rationale as set forth above.

	Claim 50 is similar in scope to claim 28, therefore, it is rejected under similar rationale as set forth above.




Allowable Subject Matter
Claims 33 and 43 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
No particular argument has been provided by the applicant thus no response is necessary.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN S LEE whose telephone number is (571)272-2674. The examiner can normally be reached Monday - Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on (571)272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN S LEE/Primary Examiner, Art Unit 2177